Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3,4,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karg et al (PG Pub 2013/0264544 A1), Miyano et al (PG Pub 2013/0075830 A1), and Jiang et al (US Patent 9,502,265 A1).
Regarding claim 1, Karg teaches a vertical tunneling field-effect transistor (TFET) comprising (figs. 1 and 2B): a source layer (3/3’), has a protrusion portion (between 7) extending upwardly, and is doped at a uniform concentration (N) in an entire region thereof including the protrusion portion; a channel pattern (5) that covers the protrusion portion of the source layer on the source layer and exposes the remainder of the source layer; a drain pattern (4’) that overlaps the channel pattern on the channel pattern; a gate insulating film (9) that covers the source layer, the channel pattern, and the drain pattern; and a gate electrode (6) that is disposed around the channel pattern on the gate insulating film.
Karg does not teach the source layer is disposed on a substrate.
In the same field of endeavor, Jiang teaches a source layer (206B, fig. 27) that is disposed on a substrate (202/204B), for the benefit of integrating plural devices on the same substrate (fig. 27).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dispose the source layer on the substrate, for the benefit of integrating plural devices on the same substrate.
Karg does not teach the drain pattern is doped to have a concentration gradient.
In the same field of endeavor, Miyano teaches a drain pattern is doped to have a concentration gradient such that a doping concentration of impurities is gently changed at an interface between the drain pattern and the channel pattern (paragraph [0033]), for the benefits of reducing off-leakage (paragraph [0033]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dope the drain pattern so that it had a concentration gradient such that a doping concentration of impurities is gently changed at an interface between the drain pattern and the channel pattern (paragraph [0033]), for the benefits of reducing off-leakage.
Regarding claim 2, Karg teaches the vertical TFET of claim 1, wherein a junction between the protrusion portion of the source layer and the channel pattern is an abrupt junction (N/I interface, fig. 2B).
Regarding claim 3, Karg teaches the vertical TFET of claim 1, wherein the protrusion portion has a three- dimensional shape that increases a contact area of the source layer with respect to the channel pattern (fig. 2B).  
Regarding claim 4, Karg teaches the vertical TFET of claim 3, wherein the three-dimensional shape includes a columnar shape, a horn shape (fig. 2B), a hemispherical shape, or combinations thereof.  
Regarding claim 6, Karg teaches (fig. 2B) the vertical TFET of claim 1, wherein the gate electrode is disposed in a double gate, triple gate, or gate-all-around structure around the channel pattern.
Regarding claim 7, Karg teaches the vertical TFET of claim 1, wherein the protrusion portion includes a plurality of protrusion shapes (two, fig. 2B) that protrude upwardly from the source layer.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (PG Pub 2015/0243707 A1) and Miyano et al (PG Pub 2013/0075830 A1).
Regarding claim 1, Park teaches a vertical tunneling field-effect transistor (TFET) comprising: a source layer that is disposed on a substrate (100, fig. 9), has a protrusion portion (110b) extending upwardly, and is doped at a uniform concentration (P+) in an entire region thereof including the protrusion portion; a channel pattern (11) that covers the protrusion portion of the source layer on the source layer and exposes the remainder of the source layer; a drain pattern (120a) that overlaps the channel pattern on the channel pattern; a gate insulating film (125) that covers the source layer, the channel pattern, and the drain pattern; and a gate electrode (130) that is disposed around the channel pattern on the gate insulating film, wherein the channel pattern is in contact with side surfaces and an upper surface of the protrusion portion of the source layer (fig. 9).
Park does not teach the drain pattern is doped to have a concentration gradient.
In the same field of endeavor, Miyano teaches a drain pattern is doped to have a concentration gradient such that a doping concentration of impurities is gently changed 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to dope the drain pattern so that it had a concentration gradient such that a doping concentration of impurities is gently changed at an interface between the drain pattern and the channel pattern (paragraph [0033]), for the benefits of reducing off-leakage.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (PG Pub 2015/0243707 A1) and Miyano et al (PG Pub 2013/0075830 A1) as applied to claim 1 above, and further in view of Zaitsu et al (PG Pub 2014/0035619 A1).
Regarding claim 5, the previous combination remains as applied in claim 1. 
However, the previous combination does not teach a height of the gate electrode is the same as that of the channel pattern.
In the same field of endeavor, Zaitsu teaches the amount of overlap between the gate and the drain changes the off-leakage current and the on-resistance (paragraph [0121]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the height of the gate electrode, thus, the amount of overlap between the gate and the drain, to adjust the off-leakage current and the on-resistance according to the intended use of the device.
Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. Karg teaches in fig. 2B "the channel pattern is in contact with side surfaces and an upper surface of the protrusion portion of the source layer," as recited in claim 1.  See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899